 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           Case No. 1:18-mj-00104-SAB

12                  Plaintiff,                           ORDER VACATING BRIEFING
                                                         SCHEDULE AND JANUARY 7, 2019
13           v.                                          HEARING

14   JULIO CESAR MIER-GALLEGOS,

15                  Defendant.

16

17          On August 1, 2019, a status conference was held in this action and, at the parties’ request,

18 a briefing schedule was set. (ECF No. 18.) On November 27, 2019, at the stipulation of the

19 parties, the schedule was extended and briefing was due on or before December 6, 2019. (ECF
20 Nos. 19, 20.) The deadline for briefing to be filed has passed and neither party has filed a brief.

21 Accordingly, the briefing schedule and the January 7, 2020 hearing at 9:30 a.m. in Courtroom 9

22 are VACATED. The parties need not appear at that time.

23
     IT IS SO ORDERED.
24

25 Dated:     December 9, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
